I agree to the judgment, to the reasoning on which the opinion rests, and to all that is said therein, except the inference to be drawn from the comments made concerning the decision in Chandler v. Chandler,147 Ga. 561 (supra). The ruling there made does not control the present case. In the opinion in that case it was observed: "It will also be noticed that the afterborn child in this case wasen ventre sa mere at the date of the execution of the will. For beneficial purposes she will be considered, both under our law and under the common law, as a child in being, and will take directly under the devise to children. Morrow v. Scott,7 Ga. 535; Downing v. Bain, 24 Ga. 372." If what is quoted above states a correct principle of law, then whether or not the provision in the will under consideration met the requirements of the Code, § 113-408, was not involved in the Chandler case, and the discussion referred to in the opinion in the instant case by Mr. Justice Duckworth was unnecessary to a disposition of that case. The Chandler decision was by five Justices, and may have been correctly decided. It is not necessary, however, for this court so to declare in the instant case.
This special concurrence is filed for the reason that it is difficult for me to agree that a devise in a will for the benefit of testator's wife "and all the minor children left with me at my death" was a provision made in contemplation of the birth of an afterborn child. The correctness of the decision in the present case does not have to rest on the soundness either of the conclusion reached or the discussion *Page 314 
contained in the Chandler case; and until a case is before this court in which the precise question dealt with in the Chandler
case again arises, I see no occasion for here and now declaring that the views therein expressed were sound, or at least to assume the soundness of that decision, as the leading opinion apparently does.